[Cite as Ham v. Ham, 2010-Ohio-1262.]




                     IN THE COURT OF APPEALS OF OHIO
                         THIRD APPELLATE DISTRICT
                             WYANDOT COUNTY




DANIEL G. HAM,

       PLAINTIFF-APPELLEE,                             CASE NO. 16-09-24

       v.

DARLA M. HAM,                                          OPINION

       DEFENDANT-APPELLANT.




               Appeal from Wyandot County Common Pleas Court
                          Domestic Relations Division
                          Trial Court No. 05-DR-0122

                                   Judgment Affirmed

                          Date of Decision: March 29, 2010




APPEARANCES:

       David K. Goodin for Appellant

       Dennis E. Pfeifer for Appellee
Case No. 16-09-24


WILLAMOWSKI, P.J.,

         {¶1} Defendant-Appellant, Darla M. Ham (“Darla”) appeals the decision

of the Wyandot County Court of Common Pleas, Domestic Relations Division,

denying her motion for a continuance. Darla contends that the trial court abused

its discretion when it failed to reschedule the hearing on imposing sentence for her

contempt charge when her preferred attorney was ill. For the reasons set forth

below, the decision is affirmed.

         {¶2} Darla and Plaintiff-Appellee, Daniel Ham (“Daniel”) were married

in 1998. In October 2005, Daniel filed for divorce and on January 10, 2007, Darla

and Daniel were divorced pursuant to a final judgment entry decree of divorce.1

         {¶3} In May 2008, Daniel moved the trial court for an order directing

Darla to show cause why she should not be held in contempt for failing to comply

with the orders in the divorce decree. In October 2008, the magistrate issued a

decision recommending that the trial court find Darla in contempt of court for

failing to provide Daniel with the property ordered in the divorce decree. On

February 4, 2009, the trial court adopted the magistrate’s decision and found Darla



1
  Subsequently, Darla filed a Civ.R. 60(B) motion to vacate, which was denied, followed by a motion for
reconsideration. The trial court granted this motion; vacated the original decree; granted Darla leave to file
objections to the magistrate’s decision; overruled Darla’s objections; and then, issued a second judgment
entry decree of divorce in May 2007, from which Darla appealed and Daniel filed a cross appeal. See
Ham v. Ham, 3d Dist. No. 16-07-04, 2008-Ohio-828. In March of 2008, we found that the trial court erred
in granting Darla’s motion for reconsideration, ordered the trial court to vacate the May 2007 decree of
divorce, and dismissed the appeal as untimely. Id. Thus, the original January 10, 2007, decree of divorce
was reinstated.


                                                     -2-
Case No. 16-09-24


in contempt of court; ordered Darla to provide Daniel with the property and

payments; and ordered her to serve a ten-day jail term with the ability to purge if

she complied with the orders. Darla appealed and this Court affirmed the decision

of the trial court on July 27, 2009. See Ham v. Ham, 3d Dist. No. 16-09-04, 2009-

Ohio-3668.

      {¶4} Darla eventually complied with a portion of the order, but did not

give Daniel all of the money that she was obligated to pay. On August 28, 2009,

Daniel filed a motion to impose sentence on the contempt charge. At the time,

Darla was represented by the two attorneys who had represented her since July of

2008, J.C. Ratliff and Jon L. Jensen.     The hearing on the motion to impose

sentence was scheduled for November 5, 2009.

      {¶5} On the day of the hearing, a third attorney, Jeffrey J. Ratliff, filed a

Notice of Appearance of Co-counsel. Jeffrey Ratliff attended the hearing with

Darla and orally moved for a continuance because Mr. Jensen was ill.           The

following exchange occurred at the opening of the hearing:

      The Court: This is case 05-DR-0122, Daniel Ham plaintiff and,
      Mr. Ham is present with his attorney, Dennis Pfeifer. And Darla
      Ham, defendant, and she is present with attorney Jeffrey Ratliff.

      Mr. Ratliff: Yes, Your Honor. At this time, Mr. Jensen wanted
      me to make a motion to the court for a continuance. *** He is
      sick. Uhm, last week his kid had H1N1, he took off for that.
      Doesn’t know if that is what he has.




                                        -3-
Case No. 16-09-24


      I am prepared to go forward here today if the court so wishes,
      but I believe it is Ms. Ham’s wish that Mr. Jensen would handle
      it today. If the court wants me to continue today, I am prepared
      to do that.

      ***

      The Court: This motion to impose was filed in August and is
      scheduled in November. I would hate to think what date it
      would have to be rescheduled to. And so I understand there’s
      illness, I’m sympathetic toward it, but Mr. Ratliff, if you’re
      prepared to proceed we’re going to proceed.

      Mr. Ratliff: I understand, Your Honor.

      The Court: All right. Thank you.          Unless you’re willing to
      agree to the continuance?

      Mr. Pfeifer: No, Your Honor.

      The Court: All right, all right. Let’s move forward then.

Transcript of Proceedings, pp. 4-5.

      {¶6} The hearing proceeded and Mr. Pfeifer and Mr. Ratliff questioned

and cross-examined the several witnesses. At the conclusion of the testimony and

closing arguments, the trial court issued its decision and made the following

findings: that Darla pay Daniel the sums of $212.68 and $2,314.14, as originally

ordered; that Darla pay Daniel $693 for the attorney fees incurred in this action;

and, that the stay on the ten-day contempt sentence be lifted and she shall

immediately report to the Wyandot County Jail to serve the ten-day sentence

pursuant to the Judgment Entry filed February 4, 2009.



                                       -4-
Case No. 16-09-24


       {¶7} A few hours after Darla’s incarceration, Daniel’s attorney advised

the trial court that Darla had paid the amounts she had been ordered to pay and, as

a result, there was no objection to her release. At 2:17 p.m. on that same day, the

trial court filed an order that Darla should be released.

       {¶8} Darla timely appealed from the November 5, 2009, judgment entry

raising the following single assignment of error:

                                Assignment of Error

       The trial court erred and abused its discretion in denying
       Appellant-Defendant’s oral motion for continuance.

       {¶9} Darla asserts that the trial court abused its discretion when it denied

her motion for continuance because it failed to consider or weigh any of the

factors required by State v. Unger (1981), 67 Ohio St.2d 65,423 N.E.2d 1078. As

a result, Darla maintains that she was prejudiced by “forcing representation on her

that was not of her choosing.” She claims that the attorney she had at the hearing

was unprepared and failed to properly represent her interests.

       {¶10} A trial court is vested with broad discretion when granting or

denying a continuance. State v. Jones, 91 Ohio St.3d 335, 342, 2001-Ohio-57, 744

N.E.2d 1163, citing State v. Unger, supra. An appellate court will not reverse the

denial of a continuance unless the trial court abused its discretion. Id. Abuse of

discretion is more than a mere error of judgment; it implies that the court’s attitude




                                          -5-
Case No. 16-09-24


is unreasonable, arbitrary, or unconscionable. Blakemore v. Blakemore (1983), 5

Ohio St.3d 217, 219, 450 N.E.2d 1140.

       {¶11} When reviewing a trial court’s decision on a continuance, the

appellate court must “apply a balancing test, weighing the trial court’s interest in

controlling its own docket, including facilitating the efficient dispensation of

justice, versus the potential prejudice to the moving party.” Burton v. Burton, 132

Ohio App.3d 473, 476, 1999-Ohio-844, 476, 725 N.E.2d 359. The trial court may

consider several factors when determining whether to grant a continuance,

including:    (1) the length of the delay requested; (2) whether previous

continuances have been granted; (3) the inconvenience to the parties, witnesses,

attorneys, and the court; (4) whether the request is reasonable or purposeful and

contrived to merely delay the proceedings; (5) and whether the movant contributed

to the circumstances giving rise to the request. Id., citing State v. Unger; State v.

Hines, 3d Dist. No. 9-05-13, 2005-Ohio-6696, ¶12.

       {¶12} Based upon the record, we do not find any abuse of discretion in the

trial court’s denial of Darla’s motion for a continuance. Darla complains that the

trial court erred because it failed to consider any of the factors set forth in Unger.

The transcript shows that the trial court did consider the primary factors it had

before it: 1) Darla’s preference for her other attorney (“I believe it is Ms. Ham’s

wish that Mr. Jensen would handle it today”), versus 2) the length of delay after



                                         -6-
Case No. 16-09-24


considering the trial court’s docket (noting that it would likely be a considerable

delay). Based upon that and the fact that all witnesses and parties were present

and ready to proceed, it was not unreasonable for the trial court to go forward.

Also, although Darla had not previously requested a continuance in this specific

matter, the case had been on-going since 2005, the orders pertinent to the divorce

decree were issued in January 2007, and the contempt charges against Darla had

been pending since February 2009.

      {¶13} Furthermore, Darla did not provide the trial court with any indication

that she would be prejudiced if the continuance was denied. Although she had

indicated a preference for the one attorney who was ill, she was present in court

with another attorney who had filed his appearance as her co-counsel, and who

affirmatively represented to the court on at least two occasions that he was

prepared to go forward, and no objections were ever voiced about going forward.

No information was provided as to why her third attorney was not present. This

was not a case where a party would not have any representation at all if a

continuance was not granted. See, e.g., Burton, supra (where the court based its

decision on the fact that the defendant would likely have to proceed pro se if the

continuance was not granted.) The record shows that the attorney who represented

her at the hearing appeared familiar with the facts in the case and he thoroughly

questioned or cross-examined all of the witnesses. He provided Darla with the



                                        -7-
Case No. 16-09-24


opportunity to testify in detail as to her position in the case, and she explained that

she did not have the money to pay Daniel.2

        {¶14} Appellant’s assignment of error is without merit and is overruled.

Moreover, it appears that the issue has been rendered moot because Darla has

already purged herself of the contempt charge. See, e.g., Green v. Green, 11th

Dist. No. 2007-P-0092, 2008-Ohio-3064, ¶24, quoting Kimbler v. Kimbler, 4th

Dist. No. 05CA2994, 2006-Ohio-2695, ¶27 (“An appeal from a civil contempt

finding and sentence becomes moot when a party purges herself of the contempt

or serves the sentence imposed by the court.”); Bartkowiak v. Bartkowiak, 4th

Dist. No. 04CA596, 2005-Ohio-5017, ¶10 (completion of sentence renders civil

contempt moot); Wesley v. Wesley, 10th Dist. No. 07AP-206, 2007-Ohio-7006

(completion of sentence renders civil contempt moot). We fail to see what relief

Darla might be seeking since she has already paid all of the funds that were

ordered in the original judgment entry leading to the contempt charge.

        {¶15} Having found no error prejudicial to the appellant herein, in the

particulars assigned and argued, we affirm the judgment of the trial court.

                                                                                Judgment Affirmed

ROGERS and SHAW, J.J., concur.

/jlr


2
  There is nothing in the record to indicate how she obtained the money to purge the contempt charge after
testifying that she did not have the money to pay.


                                                   -8-